MANAGEMENT’S RESPONSIBILITY Management’s Report on Financial Statements and Assessment of Internal Control Over Financial Reporting Catalyst Paper Corporation’s management is responsible for the preparation, integrity and fair presentation of the accompanying consolidated financial statements and other information contained in this Annual Report.The consolidated financial statements and related notes were prepared in accordance with U.S. generally accepted accounting principles, except note 33 which sets out the significant measurement differences had these statements been prepared in accordance with generally accepted accounting principles in Canada, and reflect management’s best judgments and estimates.Financial information provided elsewhere in the Annual Report is consistent with that in the consolidated financial statements. Management is responsible for designing and maintaining adequate internal control over financial reporting.The company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for reporting purposes.Internal control over financial reporting includes processes and procedures that: · pertain to the maintenance of records that, in reasonable detail, accurately reflect the transactions of the company; · provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements and footnote disclosures; · provide reasonable assurance that receipts and expenditures of the company are appropriately authorized by the company’s management and directors; and · provide reasonable assurance regarding the prevention or timely detection of an unauthorized use, acquisition or disposition of assets that could have a material effect on the consolidated financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Projections of any evaluation of effectiveness to future periods are subject to risk that controls may become inadequate because of changes in condition, or that the degree of compliance with policies or procedures may deteriorate. Management assessed the effectiveness of the company’s internal control over financial reporting as of December 31, 2010. Management based this assessment on the criteria for internal control over financial reporting described in the “Internal Control – Integrated Framework” issued by the Committee of Sponsoring Organizations of the Treadway Commission.Management’s assessment included an evaluation of the design of the company’s internal control over financial reporting and testing of the operational effectiveness of its internal control over financial reporting.Management reviewed the results of its assessment with the Audit Committee of the company’s Board of directors. Based on this assessment, management determined that, as of December 31, 2010, the company’s internal control over financial reporting was effective. The company’s independent auditor, which audited and reported on the company’s consolidated financial statements, has also issued an auditors’ report on the company’s internal control over financial reporting. The Board of directors is responsible for satisfying itself that management fulfills its responsibilities for financial reporting and internal control.The Audit Committee, which is comprised of four non-management members of the Board of directors, provides oversight to the financial reporting process.The Audit Committee meets periodically with management, the internal auditors and the external auditors to review the consolidated financial statements, the adequacy of financial reporting, accounting systems and controls, and internal and external auditing functions. These consolidated financial statements have been audited by KPMG LLP, the independent auditors, whose report follows. Kevin J. Clarke Brian Baarda President and Vice-President, Finance Chief Executive Officer and Chief Financial Officer Vancouver, Canada March 2, 2011 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Catalyst Paper Corporation We have audited the accompanying consolidatedbalance sheets of Catalyst Paper Corporation (“the company”)as at December 31, 2010and 2009 and the related consolidated statements of earnings (loss), comprehensive income (loss), equity and cash flows for each of the years in the three-year period ended December 31, 2010. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidatedfinancial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2010and 2009 and the results of its operations and its cash flows for each of the years in the three-year period ended December 31, 2010 in conformity with U.S. generally accepted accounting principles. As discussed in note 2(h) to the financial statements, the company has elected to change its method of accounting for the classification of certain foreign exchange gains and losses. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company's internal control over financial reporting as of December 31, 2010, based on the criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated March 2, 2011expressed an unqualified opinion on the effectiveness of the Company’s internal control over financial reporting. “KPMG LLP” Chartered Accountants Vancouver, Canada March 2, 2011 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of Catalyst Paper Corporation We have audited Catalyst Paper Corporation ("the company")'s internal control over financial reporting as of December 31, 2010, based on the criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).The Company's management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting included in the accompanying Management’s Report on Financial Statements and Assessment of Internal Control Over Financial Reporting. Our responsibility is to express an opinion the Company's internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audit also included performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company's internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company's internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Companymaintained, in all material respects, effective internal control over financial reporting as of December 31, 2010, based on the criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). We also have audited, in accordance with Canadian generally accepted auditing standards and with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of the Companyas of December 31, 2010 and 2009, and the related consolidated statements of earnings (loss), comprehensive income (loss), equity and cash flows for each of the years in the three-year period ended December 31, 2010, and our report dated March 2, 2011expressed an unqualified opinion on thoseconsolidatedfinancial statements. “KPMG LLP” Chartered Accountants Vancouver, Canada March 2, 2011 CATALYST PAPER CORPORATION CONSOLIDATED BALANCE SHEETS (In millions of Canadian dollars) As at December 31, Assets Current assets Cash and cash equivalents $ $ Accounts receivable (note 8) Inventories (note 9) Prepaids and other (note 10) Property, plant and equipment (note 11) Other assets (note 12) $ $ Liabilities Current liabilities Accounts payable and accrued liabilities (note 13) $ $ Current portion of long-term debt (note 14) Long-term debt (note 14) Employee future benefits (note 15) Other long-term obligations (note 16) Future income taxes (note 17) Deferred credits (note 18) Equity Shareholders’ equity Common stock:no par value; unlimited shares authorized; issued and outstanding: 381,753,490 shares (December 31, 2009 – 381,753,490 shares) Preferred stock:par value determined at time of issue; authorized 100,000,000 shares; issued and outstanding: nil shares – – Additional paid-in capital Deficit ) ) Accumulated other comprehensive loss (note 19) ) ) Non-controlling interest (deficit) (note 6) ) ) $ $ Commitments, Guarantees and Indemnities and Contingent Liabilities (notes 28, 29, and 30) Subsequent Event (note 31) The accompanying notes are an integral part of the consolidated financial statements. On behalf of the Board: Kevin J. Clarke Thomas S. Chambers Director Director CATALYST PAPER CORPORATION CONSOLIDATED STATEMENTS OF EARNINGS (LOSS) (In millions of Canadian dollars, except where otherwise stated) Years ended December 31, Sales $ $ $ Operating expenses Cost of sales, excluding depreciation and amortization Depreciation and amortization Selling, general and administrative Restructuring (note 20) Impairment and other closure costs (note 5) Operating earnings (loss) Interest expense, net (note 21) Gain on cancellation of long-term debt (note 14) – Foreign exchange gain (loss) on long-term debt ) Other expense, net (note 22) Earnings (loss) before income taxes ) ) ) Income tax recovery (note 17) Net earnings (loss) Net (earnings) loss attributable to non-controlling interest (note 6) ) Net earnings (loss) attributable to the company $ ) $ ) $ ) Basic and diluted net earnings (loss) per share attributable to the company’s common shareholders (note 23) (in dollars) $ ) $ ) $ ) Weighted average number of the company’s common shares outstanding (in millions) The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (In millions of Canadian dollars) Years ended December 31, Net earnings (loss) $ ) $ ) $ ) Other comprehensive income (loss), net of tax (expense) recovery: Employee future benefits liability adjustment, net of taxes of ($3.9) million (2009 – $9.9 million; 2008 – ($8.1) million) ) Reclassification of amortization of employee future benefits, net of taxes of ($1.1) million (2009 – ($2.5) million; 2008 – ($3.6) million) Unrealized net gain (loss) on cash flow revenue hedges, net of taxes of ($1.6) million (2009 – ($6.0) million; 2008 – $11.1 million) ) Reclassification of net (gain) loss on cash flow revenue hedges, net of taxes of $4.2 million (2009 – ($2.1) million; 2008 – $0.1 million) ) ) Foreign currency translation adjustments, net of related hedging activities, net of taxes of ($0.9) million (2009 – ($4.4) million; 2008 – $4.6 million) ) ) Unrealized gain (loss) on interest rate hedges, net of taxes of ($0.1) million (2009 – $0.4 million) ) – Other comprehensive income (loss), net of taxes ) Total comprehensive income (loss) Comprehensive (income) loss attributable to non-controlling interest: Net (earnings) loss ) Other comprehensive (income) loss, net of taxes of $nil (2009 – ($0.2) million; 2008 - nil) ) – Comprehensive (income) loss attributable to non-controlling interest ) Comprehensive income (loss) attributable to the company $ ) $ ) $ ) The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION CONSOLIDATED STATEMENTS OF EQUITY (In millions of Canadian dollars) Equity attributable to the company Common stock Additional paid-in capital Retained earnings (deficit) Accumulated other comprehensive income (loss) Non-controlling interest (deficit) Total Number of shares $ Balance as at December 31, 2007 $ ) $ ) $ Issue of common shares on rights offering, net of share issue costs (note 7) – Stock option compensation expense – Net earnings (loss) – – – ) – ) Distributions to non-controlling interest – ) ) Other comprehensive income (loss), net of tax – Balance as at December 31, 2008 $ $ $ ) $ ) $ ) $ Stock option compensation expense – Net earnings (loss) – – – ) – ) ) Distributions to non-controlling interest – ) ) Other comprehensive income (loss), net of tax – ) ) ) Balance as at December 31, 2009 $ $ $ ) $ ) $ ) $ Stock option compensation expense – Net earnings (loss) – – – ) – ) ) Distributions to non-controlling interest – ) ) Other comprehensive income (loss), net of tax – Balance as at December 31, 2010 $ $ $ ) $ ) $ ) $ The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions of Canadian dollars) Years ended December 31, Cash flows provided (used) by: Operations Net earnings (loss) $ ) $ ) $ ) Items not requiring (providing) cash Depreciation and amortization Impairment and other closure costs (note 5) Future income taxes (note 17) Foreign exchange loss (gain) on long-term debt ) ) Gain on cancellation of long-term debt (note 14) ) ) – Employee future benefits, expense over (under) cash contributions ) Decrease in other long-term obligations ) ) ) Loss (gain) on disposal of property, plant and equipment ) ) Other ) Changes in non-cash working capital Accounts receivable ) ) Inventories Prepaids and other ) Accounts payable and accrued liabilities ) ) ) Cash flows provided (used) by operations ) Investing Acquisition of Snowflake newsprint mill (note 7) – – ) Additions to property, plant and equipment ) ) ) Proceeds from sale of property, plant and equipment Proceeds from termination of interest rate swaps – – Decrease (increase) in other assets ) ) Cash flows used by investing activities ) ) ) Financing Issue of shares, net of share issue costs (note 7) – – Increase (decrease) in revolving loan and loan payable ) ) Repayment of revolving operating loan – – ) Proceeds on issuance of Class B senior secured notes (note 14) – – Note exchange costs (note 14) ) ) – Deferred financing costs (note 14) Repayment of non-recourse long-term debt – ) – Proceeds from non-recourse long-term debt – – Proceeds on termination of debt foreign currency contracts – – Settlement on purchase of senior notes (note 14) ) ) – Increase (decrease) in other long-term debt ) ) Cash flows provided (used) by financing activities ) Cash and cash equivalents, increase in the year Cash and cash equivalents, beginning of year – Cash and cash equivalents, end of year $ $ $ Supplemental disclosures: Income taxes paid $ $ $ Net interest paid Non-cash exchange of 8.625% senior notes ) – – Non-cash issuance of 11.0% senior notes – – Non-cash difference in carrying value of senior notes on modification – – The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION CONSOLIDATED BUSINESS SEGMENTS (In millions of Canadian dollars) Year ended December 31, 2010 Specialty printing papers Newsprint Pulp Corporate adjustments Consolidated Sales to external customers $ $ $ $
